UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22118 Dreman Contrarian Funds (Exact name of registrant as specified in charter) Plaza 10, Suite 800,Jersey City, NJ07311 (Address of principal executive offices)(Zip code) William Murphy Huntington Asset Services, Inc. 2960 N. Meridian, Ste 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:10/31 Date of reporting period:07/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Dreman Contrarian Funds Dreman High Opportunity Fund Schedule of Investments July 31, 2010 (Unaudited) Common Stocks - 99.34% Shares Value Banks - 20.24% Bank of America Corp. $ Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. Consumer Goods - 7.25% Altria Group, Inc. Philip Morris International, Inc. Electronics - 4.74% Emerson Electric Co. General Electric Co. Financial Services - 2.99% American Express Co. Healthcare - 3.93% Aetna, Inc. UnitedHealth Group, Inc. Industrials - 8.93% 3M Co. Eaton Corp. Northrop Grumman Corp. United Technologies Corp. Insurance - 1.84% Hartford Financial Services Group, Inc. Leisure - 2.87% Carnival Corp. Walt Disney Co./The See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman High Opportunity Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Common Stocks - 99.34% - continued Shares Value Mining - 4.76% BHP Billiton Ltd. (a) $ Oil & Natural Gas - 28.61% Anadarko Petroleum Corp. Apache Corp. BP plc (a) Chesapeake Energy Corp. ConocoPhillips Devon Energy Corp. EnCana Corp. Occidental Petroleum Corp. Valero Energy Corp. Pharmaceuticals - 4.87% AstraZeneca PLC (a) Eli Lilly & Co. Pfizer, Inc. Retail - 6.15% Lowe's Companies, Inc. Staples, Inc. Transportation - 2.16% FedEx Corp. TOTAL COMMON STOCKS (Cost $79,665,228) Exchange-Traded Funds - 0.27% Financial Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $182,796) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman High Opportunity Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Money Market Securities - 0.72% Shares Value Huntington Money Market Fund - Trust Shares, 0.01% (b) $ TOTAL MONEY MARKET SECURITIES (Cost $597,081) TOTAL INVESTMENTS (Cost $80,445,105) - 100.33% $ Liabilities in excess of other assets - (0.33)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Variable rate security; the money market rate shown represents the rate at July 31, 2010. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments July 31, 2010 (Unaudited) Common Stocks - 91.31% Shares Value Agriculture - 1.76% Agrium, Inc. $ Banks - 5.93% Comerica, Inc. Fifth Third Bancorp Hudson City Bancorp, Inc. SunTrust Banks, Inc. Consumer Goods - 10.26% Dean Foods Co. (a) Fortune Brands, Inc. Lorillard, Inc. Mattel, Inc. Molson Coors Brewing Co. - Class B VF Corp. Whirlpool Corp. Electric Power - 5.02% Ameren Corp. American Electric Power Company, Inc. PPL Corp. Electronics - 2.93% General Cable Corp. (a) L-3 Communications Holdings, Inc. Financial Services - 6.33% Ameriprise Financial, Inc. Discover Financial Services Federated Investors, Inc. - Class B Western Union Co. Gold & Silver Ores - 2.87% Silver Wheaton Corp. (a) Yamana Gold, Inc. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Common Stocks - 91.31% - continued Shares Value Healthcare - 7.81% Biogen Idec, Inc. (a) $ Cooper Companies, Inc. / The Kinetic Concepts, Inc. (a) Omnicare, Inc. Zimmer Holdings, Inc. (a) Industrials - 4.62% Energizer Holdings, Inc. (a) Hubbell, Inc. - Class B Northrop Grumman Corp. Information Technology - 4.34% Anixter International, Inc. (a) Arrow Electronics, Inc. (a) Symantec Corp. (a) Insurance - 6.06% Allstate Corp. / The Axis Capital Holdings, Ltd. Hartford Financial Services Group, Inc. / The HCC Insurance Holdings, Inc. Materials - 1.42% Owens-Illinois, Inc. (a) Mining - 1.55% Joy Global, Inc. Oil & Natural Gas - 10.51% Chesapeake Energy Corp. Cimarex Energy Co. Ensco PLC (b) McDermott International, Inc. (a) Newfield Exploration Co. (a) Nexen, Inc. Transocean Ltd. (a) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Common Stocks - 91.31% - continued Shares Value Pharmaceuticals - 1.71% Forest Laboratories, Inc. (a) $ Restaurants - 1.51% Burger King Holdings, Inc. Retail - 4.13% Best Buy Co., Inc. Big Lots, Inc. (a) SUPERVALU, Inc. Services - 6.53% Fiserv, Inc. (a) Fluor Corp. Pitney Bowes, Inc. Synopsys, Inc. (a) Steel - 1.37% Nucor Corp. Telecommunications - 1.54% Windstream Corp. Transportation - 3.11% Norfolk Southern Corp. Tidewater, Inc. TOTAL COMMON STOCKS (Cost $771,676) Real Estate Investment Trusts - 6.07% Duke Realty Corp. Hospitality Properties Trust Mack-Cali Realty Corp. Senior Housing Properties Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $44,488) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Escrow Rights - 0.00% Shares Value Southern Energy Escrow Rights (c) $ - TOTAL ESCROW RIGHTS (Cost $0) - Money Market Securities - 3.31% Huntington Money Market Fund - Trust Shares, 0.01% (d) TOTAL MONEY MARKET SECURITIES (Cost $27,260) TOTAL INVESTMENTS (Cost $843,424) - 100.69% $ Liabilities in excess of other assets - (0.69)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Escrow rights issued in conjunction with bond reorganization.There is no market for the rights, therefore these are considered to be illiquid and are valued according to fair value procedures approved by the Trust. (d) Variable rate security; the money market rate shown represents the rate at July 31, 2010. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments July 31, 2010 (Unaudited) Common Stocks - 90.78% Shares Value Banks - 4.95% BancorpSouth, Inc. $ Bank of Hawaii Corp. FirstMerit Corp. Fulton Financial Corp. Washington Federal, Inc. Chemicals - 1.80% OM Group, Inc. (a) RPM International, Inc. Consumer Goods - 15.27% Central European Distribution Corp. (CEDC) (a) Corn Products International, Inc. Del Monte Foods Co. Hanesbrands, Inc. (a) Helen of Troy, Ltd. (a) JAKKS Pacific, Inc. (a) Jarden Corp. Jones Apparel Group, Inc. Nash Finch Co. NutriSystem, Inc. RadioShack Corp. Scotts Miracle-Gro Co. - Class A Universal Corp. Vector Group, Ltd. Wolverine World Wide, Inc. Electric Power - 4.22% ALLETE, Inc. IDACORP, Inc. NV Energy, Inc. TECO Energy, Inc. Electronics - 0.88% General Cable Corp. (a) Financial Services - 4.57% Apollo Investment Corp. Investment Technology Group, Inc. (a) Net 1 UEPS Technologies, Inc. (a) Raymond James Financial, Inc. Waddell & Reed Financial, Inc. - Class A See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Common Stocks - 90.78% - continued Shares Value Gold & Silver Ores - 2.68% Gammon Gold, Inc. (a) $ New Gold, Inc. (a) Pan American Silver Corp. Healthcare - 8.45% Alere, Inc. (a) Amedisys, Inc. (a) AmSurg Corp. (a) Healthspring, Inc. (a) LifePoint Hospitals, Inc. (a) MEDNAX, Inc. (a) STERIS Corp. Owens & Minor, Inc. Teleflex, Inc. Industrials - 4.80% Alliant Techsystems, Inc. (a) EnerSys (a) Esterline Technologies Corp. (a) GrafTech International, Ltd. (a) RINO International Corp. (a) Information Technology - 8.35% Anixter International, Inc. (a) CACI International, Inc. - Class A (a) DST Systems, Inc. EarthLink, Inc. Jabil Circuit, Inc. Jack Henry & Associates, Inc. Lexmark International, Inc. - Class A (a) Synaptics, Inc. (a) Insurance - 7.10% Allied World Assurance Company Holdings, Ltd. Argo Group International Holdings, Ltd. Aspen Insurance Holdings, Ltd. Endurance Specialty Holdings, Ltd. Hanover Insurance Group, Inc. Platinum Underwriters Holdings, Ltd. Protective Life Corp. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Common Stocks - 90.78% - continued Shares Value Leisure - 0.98% International Speedway Corp. - Class A $ Manufacturing - 1.93% Ameron International Corp. Barnes Group, Inc. Mining - 0.86% Thompson Creek Metals Co., Inc. (a) Oil & Natural Gas - 8.89% Atwood Oceanics, Inc. (a) Cal Dive International, Inc. (a) Contango Oil & Gas Co. (a) Forest Oil Corp. (a) SM Energy Co. Superior Energy Services, Inc. (a) Tesoro Corp. Vectren Corp. W&T Offshore, Inc. Restaurants - 1.89% Brinker International, Inc. Sonic Corp. (a) Retail - 1.38% Cash America International, Inc. Regis Corp. Semiconductors - 1.03% Microsemi Corp. (a) Services - 6.10% EMCOR Group, Inc. (a) GATX Corp. Geo Group, Inc. / The (a) Kelly Services, Inc. - Class A (a) LIFE TIME FITNESS, Inc. (a) Tutor Perini Corp. (a) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Common Stocks - 90.78% - continued Shares Value Telecommunications - 1.76% CommScope, Inc. (a) $ Plantronics, Inc. Transportation - 2.89% Brink's Co. / The Diana Shipping, Inc. (a) Ryder System, Inc. TOTAL COMMON STOCKS (Cost $96,137,400) Real Estate Investment Trusts - 5.98% Alexandria Real Estate Equities, Inc. Anworth Mortgage Asset Corp. CBL & Associates Properties, Inc. CommonWealth REIT Hospitality Properties Trust Medical Properties Trust, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,668,516) Money Market Securities - 3.16% Huntington Money Market Fund - Trust Shares, 0.01% (b) TOTAL MONEY MARKET SECURITIES (Cost $3,625,496) TOTAL INVESTMENTS (Cost $105,431,412) - 99.92% $ Other assets less liabilities - 0.08% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the money market rate shown represents the rate at July 31, 2010. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments July 31, 2010 (Unaudited) Common Stocks - 98.49% Shares Value Agriculture - 1.00% Archer-Daniels-Midland Co. $ Banks - 9.57% Banco Bilbao Vizcaya Argentaria, S.A. (a) Banco Santander SA (a) BNP Paribas (a) DBS Group Holdings, Ltd. (a) Erste Group Bank AG (a) Shinhan Financial Group Co., Ltd. (a) State Street Corp. United Overseas Bank, Ltd. (a) Woori Finance Holdings Co., Ltd. (a) Consumer Goods - 2.18% Altria Group, Inc. Reynolds American, Inc. Diversified Conglomerates - 1.07% Keppel Corp., Ltd. (a) Electric Power - 7.87% AES Corp. / The (b) Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. PPL Corp. Public Service Enterprise Group, Inc. RWE AG (a) Electronics - 1.86% LG Display Co., Ltd. (a) Corning, Inc. Financial Services - 2.17% Credit Suisse Group AG (a) Goldman Sachs Group, Inc. / The Healthcare - 6.59% Aetna, Inc. Amgen, Inc. (b) Baxter International, Inc. CIGNA Corp. Humana, Inc. (b) UnitedHealth Group, Inc. WellPoint, Inc. (b) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued July 31, 2010 (Unaudited) Common Stocks - 98.49% - continued Shares Value Industrials - 5.38% General Dynamics Corp. $ L-3 Communications Holdings, Inc. Lafarge SA (a) Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Information Technology - 2.54% Hewlett-Packard Co. Symantec Corp. (b) Western Digital Corp. (b) Insurance - 11.84% ACE, Ltd. Aflac, Inc. Allstate Corp. / The Chubb Corp. / The Hartford Financial Services Group, Inc. / The Lincoln National Corp. Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Companies, Inc. / The Zurich Financial Services AG (a) Metal Mining - 1.07% Freeport-McMoRan Copper & Gold, Inc. Oil & Natural Gas - 19.63% BP plc (a) Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Crescent Point Energy Corp. Diamond Offshore Drilling, Inc. El Paso Corp. Encana Corp. Eni S.p.A. (a) Gazprom (a) LUKOIL (a) National Oilwell Varco, Inc. Noble Corp. PetroChina Co., Ltd. (a) Petroleo Brasileiro S.A. (a) Repsol YPF, S.A. (a) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued July 31, 2010 (Unaudited) Common Stocks - 98.49% - continued Shares Value Oil & Natural Gas - 19.63% - continued Statoil ASA (a) $ Talisman Energy, Inc. Total SA (a) Transocean, Ltd. (b) Pharmaceuticals - 8.85% AstraZeneca PLC (a) Bayer AG (a) Eli Lilly and Co. Forest Laboratories, Inc. (b) Gilead Sciences, Inc. (b) GlaxoSmithKline plc (a) Merck & Co., Inc. Pfizer, Inc. Sanofi-Aventis (a) Retail - 0.91% Delhaize Group (a) Telecommunications - 15.96% AT&T, Inc. BT Group plc (a) CenturyLink, Inc. China Mobile, Ltd. (a) Deutsche Telekom AG (a) France Telecom SA (a) Koninklijke (Royal) KPN NV (a) Mobile TeleSystems (a) Nokia Corp. (a) Portugal Telecom, SGPS, S.A. (a) SK Telecom Co., Ltd. (a) Swisscom AG (a) Telecom Italia S.p.A. (a) Telefonica S.A. (a) Vodafone Group Plc (a) TOTAL COMMON STOCKS (Cost $7,291,866) Real Estate Investment Trusts - 0.96% Annaly Capital Management, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $62,109) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued July 31, 2010 (Unaudited) Money Market Securities - 0.52% Shares Value Huntington Money Market Fund - Trust Shares, 0.01% (c) $ TOTAL MONEY MARKET SECURITIES (Cost $39,170) TOTAL INVESTMENTS (Cost $7,393,145) - 99.97% $ Other assets less liabilities - 0.03% TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Non-income producing. (c) Variable rate security; the money market rate shown represents the rate at July 31, 2010. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued July 31, 2010 (Unaudited) DIVERSIFICATION OF ASSETS: Percentage of Net Assets Austria % Belgium % Brazil % Canada % China % Finland % France % Germany % Hong Kong % Italy % Netherlands % Norway % Portugal % Russia % Singapore % South Africa % South Korea % Spain % Switzerland % United Kingdom % United States % Total % Money Market Securities % Other assets less liabilities % Grand Total % See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments July 31, 2010 (Unaudited) Common Stocks - 100.30% Shares Value Banks - 15.19% Banco Bilbao Vizcaya Argentaria, S.A. (a) $ Banco Santander SA (a) Bank of Montreal Barclays PLC (a) Deutsche Bank AG (b) HSBC Holdings plc (a) KB Financial Group, Inc. (a) Chemicals - 2.06% Agrium, Inc. Consumer Goods - 7.05% British American Tobacco PLC (a) Diageo plc (a) Unilever PLC (a) Electric Power - 1.80% E. ON AG (a) Electronics - 3.46% China Digital TV Holding Co., Ltd. (a) (c) Siemens AG (a) 84 Financial Services - 3.96% Net 1 UEPS Technologies, Inc. (c) Nomura Holdings, Inc. (a) Gold & Silver Ores - 5.37% Barrick Gold Corp. Silver Wheaton Corp. (c) Yamana Gold, Inc. Healthcare - 4.02% Covidien PLC Smith & Nephew plc (a) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments- continued July 31, 2010 (Unaudited) Common Stocks - 100.30% - continued Shares Value Industrials - 5.93% ABB, Ltd. (a) (c) $ BAE Systems plc (a) Chicago Bridge & Iron Co. N.V. (c) (d) Insurance - 6.66% Allianz SE (a) ING Groep N.V. (a) (c) Prudential plc (a) Leisure - 1.71% Carnival plc (a) Mining - 1.67% BHP Billiton, Ltd. (a) 94 Oil & Natural Gas - 20.30% BASF SE (a) BP plc (a) Eni S.p.A. (a) Ensco PLC (a) LUKOIL (a) Nexen, Inc. Petroleo Brasileiro S.A. (a) Royal Dutch Shell PLC (a) Statoil ASA (a) Total SA (a) Pharmaceuticals - 5.94% AstraZeneca PLC (a) GlaxoSmithKline plc (a) Sanofi-Aventis (a) Retail - 1.80% Delhaize Group (a) 98 Telecommunications - 6.86% Nokia Corp. (a) SK Telecom Co., Ltd. (a) Vodafone Group Plc (a) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Common Stocks - 100.30% - continued Shares Value Transportation - 5.09% Ryanair Holdings PLC (a) (c) $ Seaspan Corp. Ship Finance International, Ltd. Utilities - 1.43% Companhia de Saneamento Basico do Estado de Sao Paulo (a) (c) TOTAL COMMON STOCKS (Cost $402,120) Money Market Securities - 0.36% Huntington U.S. Treasury Money Market Fund - Trust Shares, 0.01% (e) TOTAL MONEY MARKET SECURITIES (Cost $1,475) TOTAL INVESTMENTS (Cost $403,595) - 100.66% $ Liabilities in excess of other assets - (0.66)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Global Registered Shares. (c) Non-income producing. (d) New York Registry. (e) Variable rate security; the money market rate shown represents the rate at July 31, 2010. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments - continued July 31, 2010 (Unaudited) DIVERSIFICATION OF ASSETS: Percentage of Net Assets Australia % Belgium % Bermuda % Brazil % Canada % Cayman Islands % Finland % France % Germany % Japan % Ireland % Italy % Marshall Islands % Netherlands % Norway % Russia % South Korea % Spain % Switzerland % United Kingdom % United States % Total % Money Market Securities % Liabilities in excess of other assets )% Grand Total % See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Notes to the Schedule of Investments July 31, 2010 (Unaudited) Security Transactions and Related Income – The Funds follow industry practice and record security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis. Discounts and premiums on securities purchased are amortized or accreted using the effective interest method.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in aninactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, American Depositary Receipts, Global Registered securities, New York Registry securities, exchanged-traded funds and real estate investment trusts, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Funds will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Advisor determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review by the Board of Trustees (the “Board”). These securities will be categorized as Level 3 securities. The rights owned by the Mid Cap Value Fund were valued with considerations that no market exists for the rights and any future payments are not guaranteed. Dreman Contrarian Funds Notes to the Schedule of Investments - continued July 31, 2010 (Unaudited) Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Futures contracts that the Funds invest in are generally traded over-the-counter. Futures contracts are valued at the settlement price established each day by the board of trade or exchange on which they are traded and will generally be categorized as Level 2 securities. Fixed income securities are generally valued using market quotations in an active market, and will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Advisor decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Advisor is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Advisor would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Advisor’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Advisor is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available.Investments in foreign securities, junk bonds or other thinly traded securities are more likely to trigger fair valuation than other securities. The following is a summary of the inputs used to value the High Opportunity Fund’s investments as of July 31, 2010: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
